 

Case 1:19-cv-

Completed by the olfice of origin. &

ke

(A remplir par le bureau dorigine.)

Item ABS. BD Registered

 

 

 

Recor Delivery _ Express
OAA:ABd Doglnrentald-0 mens lech Ga128/ LEGO. Gedeak Birsison O Mail Inter-
lenvoi ) recommandeé) (imprime) atiestée) national
Insured Parcel Insured Value (Valeur déclarée)| Article Number
(Colis avec valeur déclarée)
Office of Mailing (Bureau de dépot) Date of Posting (Dale de dépat)

 

 

Addressee Name or Firm (Nom ou raison sociale du destinataire)

A Sevad Zar: ‘Ac ot Wetej AY

eo
Street and No. (Rue et No.)

Khomeini Avenue, United Notions Street

Place and Country (Localité et pays)

Tehran, the Xslamie Republic. of Teen

 

 

 

(A compléter a destination.)

This receipt must be signed by; (1) the addressee; or, (2) 2 person authorized fo sign under the regulations of the country of destination; of, (3) 4 | Postmark of the otfice of
those regulations so provide, by the employee cl the alfice of destination. This signed form wil be retumed to the sender by the first ma. destination (Timbre cu

(Cet avis dod étre signé par le cestinalaire ou par une personne y autorisée en vertu des réglements dy pays de destination, ou, si ces pare Caer
réglements le comportent, par Fagent di bureau de destination, el renvoyd par le premier courner deectement 2 expédieur}.
(] The article mentioned above was duly delivered. Date
(L’envoi mentionné ci-dessus a été diment livré.)
Signature of Addressee (Signature ~ Office of Destination Employee Signature

du destinataire) (Signetire ce Vagent du bureau du
estination

 

 

 

 

 

 

 

65 | Completed at destination.

_

orm 2865, February 1997 (Reverse)

[4-\0Q2T a

— — Registered No. Date Stamp =

 
 
 
         
      
 

| Reg. Fee 5

Handling $ Return $
Charge Receipt
| Postage $ Restricted 5

| Delivery

 

To Be Completed
By Post Otfice

Domestic Insurance up to
$25,000 is included in the fee.
International Indemnity
is limited.

(See Reverse).

peers by
- With Postal
Customer Must Declare Insurance

Full Value Without Postal
Insurance

 

 

 

 

 

= | 3 ets
8 LOS. Distr Gouck for He Distict of Gluabls
25 5 [333 Conetrhhion Ave ALW
258) * | lls hingten, 0.C. 2.000!
ges) | |
23 Moh ouumad bad Za0 |
© Elo Manish, of Brian Auics

SS he masat Aye ue, Leiba Nckons Set

| | Tehran, The Tslamic Republic oF Tran |

PS Form 3806, Receipt for Registered Mall, ren nt Guster

June 2002
For delivery information, visit our website at www.usps.com ®
’

Case 1:19-cv-01027-ABJ Document 11-1

  
 
  

— Registered No,

 
 

 

    
 
 

 

 

   
 
   
 

 

 

 

 
 
   

 

RA650640691 YS
|Reg. Fee 5
Be «$10.34
3 Handi
53 Charge $16. ageun,
ge [Postage $ $4.1 Restricted §
O° lRecened by $0
$0.00
Fut vawe geet intr
Ya $0. 0 Se (See Reverse),
»*! 10S. &H. Gee
: She : U.S. Dist, Me
oe! | 2 Eafenlebchoaads ve. Mw.
Fes]; Wns Ainaton DC. 2000!
cay
é 2 Yo awl io
ei Mohonmad Sava Zane
|p Khoa of tig a ts
often’ Avenue, Upthed ns Sheet

cos a ehra Nn, The. Xslami im Repub

PS Form 3806, -
ines Receipt for Registered Mail Copy 1 ~ Customer
(See Information on Reverse)

For d i i isi
elivery information, visit our website at www usps.com ®

Filed 05/28/19 Page 2 of 5

FRANCES PERKINS.
200 CONSTITUTION AVE NW
WASHINGTON, DC

 

20210-0002
1050140216
05/28/2019 _ =
fatant Sale “Final
Description Oty Price
First-Class 1 $10.31
Int]
Large Envelope
(International)
(Iran)
(Weight:0 Lb 10.10 02)
Registered 1 $16.00
(Amount :$0.00)
(USPS Registered Mail #)
(RAGB5S0640691US)
Return 1 $4.10
Receipt
Total $30.41
$30.41

Credit Card Remitd
(Card Name: VISA)
(Account f#:XXXXXXKKAKXX5S359)
(Approval #:068331)
(Transaction #:378)
(AID: A0000000031010
(AL: VISA CREDIT)
{PIN:Not Required

Chip)
CHASE VISA)

Save this receipt as evidence of
insurance. For information on filing
an insurance claim go to

https: //www.usps.com/help/claims.htm

Preview your Mail
Track oe Packages

   
 
  

 

onl (he. an,
home or ATfike using Click-N- Sh 3(R)

service

 
   

All sales final on stamps and posta
Refunds for guaranteed services only.
Thank you for your business.

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

Go to:
yttps://postal experi ence.com/Pas

 

  
     
     
   

40-5200-0467-001 -00026-19277-02

      

or scan this code with
your mobile device:

    
Case 1:19-cv-01027-ABJ Document 11-1 Filed 05/28/19 Page 3 of 5

RECEIVED
MAY 28 2019

Clark, U.S. District & Bankr
u
Courts for the District of Columbia
 

ued] Jo qQnday oiwels| aUL ‘UeIYyaL

Jaas1S SUOIeN payluy ‘anuaay lulawoyy

SJIeL yy UBIa04 Jo AuaysiUl|y

SHEL JW UBIdIO4 JO ArjSIUIIA] JO PEAY ‘SuleLy UBIIIOJ JO JaysIUIY)
jl4e7 peaes pewweyoy

 

L000z Oa ‘voyBulyseM
“MN ‘anuany uoRMYSUOD ELE
BIQUINJOD JO JOLNYSIG 94} JO} UNOD youjsig seyeiS powlun

 
Case 1:19-cv-01027-ABJ Document 11-1 Filed 05/28/19 Page 5 of5

RECEIVED
MAY 2.8 20"

kruptey
U.S. District & Ban
cart for the District of Columbla
